Case 1:20-cv-05544-NLH Document 35 Filed 01/21/21 Page 1 of 4 PagelD: 676

LAW OFFICE OF GILBERT J. SCUTTI
31 Station Avenue
Somerdale, NJ 08083
gjsesq@gmail.com

 

Member of New Jersey (No. 039441990) Ph/Fax: (856) 751-5300
& Pennsylvania Bar (No. 10037) Cell: (609) 870-5427
January 19, 2021 via electronic transmission

Honorable Noel L. Hillman
United States District Judge
4th & Cooper Sts.

Camden, NJ

Re: | Whiteside v. Fort Dix, Civil No. 20-5544 (NLH)
Dear Judge Hillman:

On January 11, 2021, Your Honor appointed me to represent Robert Whiteside in the
above-captioned habeas case.

Last Friday, I searched the docket for Mr. Whiteside’s underlying criminal case to see if
I could mine arguments that would support his petition.

In the process, I came across information that I believe I am required to disclose as an
officer of the court and an attorney bound by RPC 3.3 (Candor Toward The Tribunal).
Specifically, in reviewing the docket in USA v. Whiteside, 5:15-cr-00126-D-1 (E.D.N.C.),
I learned that on January 6" of this year, Mr. Whiteside filed a motion for
compassionate release with exhibits; on January 7'* the Federal Public Defender was
appointed to represent him; and, on January 13" an additional exhibit was filed by Mr.
Whiteside. (Please refer to attached docket entries.)

I do not mean to suggest that it was improper for Mr. Whiteside to file a motion in
North Carolina; only that it would be inappropriate for me to fail to disclose these facts.

Spectfully,

cc: | AUSA Elizabeth Pascal (via electronic transmission)
Me. Robert Whiteside
1/15/2021

CM/ECF - NCED

Case 1:20-cv-05544-NLH Document 35 Filed 01/21/21 Page 2 of 4 PagelD: 677

U.S. District Court

USMSJ Jones

EASTERN DISTRICT OF NORTH CAROLINA (Western Division)
CRIMINAL DOCKET FOR CASE #: 5:15-cr-00126-D-1

Case title: USA v. Whiteside

Date Filed: 04/21/2015
Date Terminated: 06/10/2016

 

Assigned to: District Judge James C. Dever,
Ill

Appeals court case number: 16-4372 4th
Circuit Court of Appeals

Defendant (1)

Robert Edward Whiteside represented by Devon Donahue

TERMINATED: 06/10/2016

Pending Counts

https://ecf.nced.uscourts.gov/cai-bin/DktRopt.p!1?192238954105085-L 1 0-1

Federal Public Defender

150 Fayetteville Street

Suite 450

Raleigh, NC 27601
919-856-4236

Fax: 856-4477

Email: devon_donahue@fd.org
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Public Defender or
Community Defender Appointment

Richard Croutharmel

Richard Croutharmel, Attorney at Law
5 W. Hargett Street

Suite 706

Raleigh, NC 27601

919-755-1113

Fax: 919-755-1162

Email: rcroutharmel@earthlink.net
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Joseph Bart Gilbert

Federal Public Defender's Office
150 Fayetteville Street, Suite 450
Raleigh, NC 27601

919-630-0286

Email: joseph_gilbert@fd.org
Designation: Public Defender or
Community Defender Appointment

Disposition

41/192
1/15/2021

CM/ECF - NCED

Case 1:20-cv-05544-NLH Document 35 Filed ov2tiet, gage 3 of 4 PagelD: 678

4530
Fax: 856-4487
Email: barb.kocher@usdoj.gov
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Assistant US Attorney

Joshua B. Royster

United States Attorney's Office - EDNC
150 Fayetteville Street, Suite 2100
Raleigh, NC 27601

919-856-4530

Fax: 919-645-5368

Email: joshua.royster@usdoj.gov
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Erin C. Blondel

United States Attorney's Office - EDNC
150 Fayetteville Street, Suite 2100
Raleigh, NC 27601

919-856-4004

Fax: 919-856-4487

Email: erin.blondel@usdoj.gov
ATTORNEY TO BE NOTICED

Stephen A. West

United States Attorney's Office
310 New Bern Avenue, Suite 800
Raleigh, NC 27601
919-856-4530

Fax: 919-856-4821

Email: steve.west@usdoj.gov
ATTORNEY TO BE NOTICED

 

Date Filed

Docket Text

 

01/13/2021

Letter - Exhibit W as to 87 Motion for Compassionate Release - First Step Act filed by
Robert Edward Whiteside. (Attachments: # 1 Envelope) (Roy, S.) (Entered: 01/ 15/2021)

 

01/12/2021

Notice of Attorney Appearance: Richard Croutharmel appearing for Robert Edward
Whiteside First Step Act. (Croutharmel, Richard) (Entered: 01/12/2021)

 

01/07/2021

ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Robert Edward
Whiteside. Pursuant to 19-SO-3, the Federal Public Defender is appointed as counsel to
determine whether the defendant may qualify to seek a reduction of sentence. Signed by
District Judge Terrence W. Boyle on 1/25/2019. (Roy, S.) Modified on 1/7/2021 - copy
mailed to defendant (Roy, S.). (Entered: 01/07/2021)

 

01/06/2021

 

 

 

Motion for Compassionate Release - First Step Act filed by Robert Edward Whiteside as
to Robert Edward Whiteside. (Attachments: # 1 Cover Letter, # 2 Defendants Contact
Information, # 3 Exhibit Cover Letter, # 4 Exhibit Index, # 5 Brief Cover Letter, # 6
Exhibit M - Discover Magazine Article, # 7 Exhibit N - New York Times News Article, #
8 Exhibit P - Crohn's Disease Information, # 9 Exhibit Q - Pfizer Vaccine Effectiveness, #

10 Exhibit R - PTSD Associated Press Article, # 11 Exhibit S - 12/16/20 and 12/17/20 Fort

https://ecf.nced.uscourts.gov/cgi-bin/DktRpt.pl?192238954105085-L_1_0-1

 

3/12
1/15/2021

| Envelope) (Roy, S.) (Entered: 01/07/2021)

Case 1:20-fv-05544-NLH Document 35 Filed o1721/21 Page 4 of 4 PagelD: 679

vents, # 12 Exhibit T - Rehabilitative and Restorative Justice, # 13 Exhibit U - |
Sentencing Computation Data, # 14 Exhibit V - Sentencing Justice, # 15 Exhibit W- BOP |
Compassionate Release Request, # 16 Exhibit X - BOP Medical Duty Status, #17 Exhibit |
Y - BOP Risk Scoring Worksheet, # 18 Exhibit Z - Individualized Re-Entry Plan, # 19

 

08/05/2019 86

ORDER granting 85 Motion for leave to destroy items seized from defendant filed by
USA as to Robert Edward Whiteside (1). Signed by District Judge James C. Dever TIT on
8/5/2019. (Jenkins, C.) (Entered: 08/05/2019)

 

06/19/2019

Motion Submitted to District Judge James C. Dever III as to Robert Edward Whiteside
regarding 85 MOTION leave to destroy items seized from defendant. (Jenkins, C.)
(Entered: 06/19/2019)

 

(06/13/2019 | 85

 

MOTION leave to destroy items seized from defendant filed by USA as to Robert Edward
Whiteside. (Attachments: # 1 Exhibit List of Items in Evidence, # 2 Text of Proposed
Order Granting leave to destroy items in evidence) (Kocher, Barbara) (Entered:
06/13/2019)

 

10/19/2017 | 84

US Marshal Return of Service on Notice to be Posted on Property: 2009 Victory
Motorcycle, 2011 Beti Trailer, and 2008 Tilt-Bed Load Trailer - returned unexecuted as to
Robert Edward Whiteside per withdrawal of writ. (Jenkins, C.) (Entered: 10/19/2017)

 

 

10/03/2017 83 | WITHDRAWAL OF WRIT OF EXECUTION as to Robert Edward Whiteside regarding
| 15 Writ of Execution. Signed by Peter A. Moore, Jr., Clerk of Court on 10/3/2017.
(Jenkins, C.) (Entered: 10/03/2017)

: 10/03/2017 Remark: 82 Withdrawal of Writ by USA referred to Peter A. Moore, Jr., Clerk of Court.

(Jenkins, C.) (Entered: 10/03/2017)

 

10/03/2017 | 82

Notice filed by USA as to Robert Edward Whiteside regarding 75 Writ Issued, 72
APPLICATION for Writ of Execution by USA as to Robert Edward Whiteside. Notice of
Withdrawal of Writ (Attachments: # 1 Withdrawal of Writ to be issued) (Royster, Joshua)
(Entered: 10/03/2017)

 

05/09/2017 81

ORDER denying 78 Motion for Hearing as to Robert Edward Whiteside (1). Signed by
Chief Judge James C. Dever III on 5/8/2017. Copy mailed to defendant. (Jenkins, C.)
(Entered: 05/09/2017)

 

04/04/2017

 

Motion Submitted to Chief Judge James C. Dever IIT as to Robert Edward Whiteside
regarding: 78 MOTION for Hearing, and 80 RESPONSE in Opposition by USA. (Jenkins, |
C.) (Entered: 04/04/2017)

 

04/04/2017 80

RESPONSE in Opposition by USA as to Robert Edward Whiteside regarding 78
MOTION for Hearing filed by USA as to Robert Edward Whiteside. (Royster, Joshua)
(Entered: 04/04/2017)

 

04/04/2017 79

ORDER as to Robert Edward Whiteside regarding 78 MOTION for Hearing filed by
Robert Edward Whiteside. Not later than April 18, 2017, the government shall file a |
response to Robert Edward Whiteside's motion for a hearing. Signed by Chief Judge James

'C. Dever ITI on 4/4/2017. Copy mailed to defendant. (Jenkins, C.) (Entered: 04/04/2017)

 

| 03/23/2017

Motion Submitted to Chief Judge James C. Dever III as to Robert Edward Whiteside
regarding: 78 MOTION for Hearing. (Jenkins, C.) (Entered: 03/23/2017)

 

03/02/2017 | 78

| (Attachments: # 1 Envelope) (Jenkins, C.) (Entered: 03/02/2017)

MOTION for Hearing regarding 75 Writ of Execution filed by Robert Edward Whiteside.

i

 

03/02/2017 71

 

 

 

 

 

MANDATE of US Court of Appeals as to Robert Edward Whiteside regarding 64 Notice

https://ecf.nced.uscourts.gov/cgi-bin/DktRpt. pl?192238954105085-L_1_0-1 4/12
